Citation Nr: 1828371	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  11-11 408		DATE
Advanced on the Docket	


THE ISSUE

Entitlement to service connection for diabetes mellitus, including as secondary to service-connected psoriasis and psoriatic arthritis.


ORDER

Service connection for diabetes mellitus is denied.


FINDING OF FACT

The evidence of record does not demonstrate a nexus between the current diabetes mellitus disability and the Veteran's service or any of the Veteran's service-connected disabilities.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for diabetes mellitus, to include as secondary to service-connected psoriasis and psoriatic arthritis, have not been met.  38 U.S.C. §§ 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.310 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty for training (ACDUTRA) with the United States Army from June 1983 to September 1983, and on active duty from July 1986 to July 1989.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  This case was previously before the Board in May 2013, October 2016, and September 2017, when it was remanded for Agency of Original Jurisdiction (AOJ) development.  The case has been returned to the Board at this time for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 38 C.F.R. § 3.303, Hickson v. West, 12 Vet. App. 247, 252-53 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. 38 C.F.R. § 3.310 (a) (2017).  Here, the Veteran was diagnosed with diabetes mellitus in June 2008.  The Veteran asserts that the diabetes mellitus is caused by service-connected psoriasis and psoriatic arthritis.  She submitted several medical journal articles indicating a link between psoriasis and diabetes.  An August 2013 letter from the Veteran's VA rheumatology physician stated that, based on these articles, it is as likely as not that the diabetes is caused by psoriasis.

The Veteran underwent a VA examination for diabetes mellitus in December 2015.  The examiner opined that the diabetes was not related to service, as there was a long period of time between her separation from active service in July 1989 and the June 2008 diagnosis, and as there was nothing in her service treatment records indicating diabetes or symptoms of it.  The examiner noted that the Veteran used corticosteroids for the service-connected psoriasis for a short period of time, which may have had a contemporary effect on her blood sugars, but that her regular treatments would not affect the diabetes.  The Board notes that the examiner did not review the entire claims file, just the Veteran's service and VA treatment records.  

The examiner did not provide a rationale for the opinion that the diabetes was not caused or aggravated by the service-connected psoriasis and psoriatic arthritis, or by medication taken for psoriasis, so the RO ordered a supplemental opinion, which was provided in February 2016 by another examiner.  The Board notes that this examiner also did not review the entire claims file, but rather focused solely on the Veteran's VA treatment records.  This examiner agreed with the first that the service-connected psoriasis and psoriatic arthritis did not cause the diabetes, and that an increase in blood sugar levels that coincided with a steroid treatment was transient rather than being the cause of the diabetes.

Another supplemental opinion by a third examiner was obtained in January 2017.  The examiner concurred with the previous examiners that the diabetes was less likely than not due to the Veteran's service-connected psoriasis and psoriatic arthritis.  The examiner addressed the August 2013 VA opinion letter linking the Veteran's diabetes to her psoriasis based on the articles, noting that the article cited reported a link but not definitive causality.  The examiner summarized the article and others submitted by the Veteran, describing the diseases as possibly having the same underlying etiologic process, such as inflammation, but emphasizing that this commonality does not mean that one causes the other.  The examiner likewise opined that the temporary use of steroid treatment for psoriasis might have caused a spike in the Veteran's blood sugar, but that this elevated level was likely not the cause of diabetes as the use of steroids was not long term.  The examiner reasoned that diabetes is a multifactorial disease and that the link presented in the articles was not supported by strong enough evidence - nor by medical evidence in the Veteran's specific case - to conclude that the service-connected psoriasis caused the Veteran's diabetes.

A third supplemental opinion was sought to better address the issues of direct service connection and aggravation of the diabetes by the service-connected psoriasis and psoriatic arthritis.  The January 2017 examiner issued a supplemental opinion in November 2017.  The examiner opined that it is less likely than not that the diabetes is related to the Veteran's active duty service, that it is aggravated by any service-connected disability, including psoriasis and psoriatic arthritis, or that it is aggravated by any of the Veteran's medications for her service-connected disabilities.  The examiner reasoned that diabetes is a chronic condition that worsens over time, and that the main peaks seen in the Veteran's blood sugar level were due to noncompliance with treatment rather than to steroid treatments or medicines for psoriasis or psoriatic arthritis.  

After assessing the foregoing evidence, the Board finds that service connection for diabetes is not warranted.  As the Veteran was first diagnosed with diabetes in June 2008 after leaving service in July 1989, and as there were no indications in her service treatment records of blood sugar problems, the first and third VA examiners concluded that the diabetes was not related directly to the Veteran's active service.  There is no competent evidence in the record supporting a finding of direct service connection.  That the first two examiners did not review the entire claims file is not fatal to their credibility, as the rationale for the opinions they provided rests on medical research and not on the specific facts of the Veteran's case.  Moreover, there is nothing in the remainder of the Veteran's claims file that contradicts the factual premise the examiners relied upon - which was that the Veteran's service treatment records reflected no symptoms or diagnosis of diabetes and that the Veteran was not diagnosed with diabetes until almost 20 years after military service.

Service connection on a basis secondary to psoriasis or psoriatic arthritis is also not merited.  The only evidence weighing in favor of such a finding is the August 2013 letter from the Veteran's VA rheumatology physician, who based the opinion solely on the Veteran's diagnosis of diabetes and one article reporting a link between psoriasis and diabetes.  The third VA examiner clearly and concisely discredited this positive nexus opinion letter by highlighting how the article cited and the articles submitted by the Veteran did not report a conclusive causal relationship between psoriasis and diabetes, only an associative link.  The examiner persuasively opined that the medical evidence of record did not demonstrate such a relationship, and that it was less likely than not that the Veteran's diabetes was caused by the service-connected psoriasis.  

Similarly, the evidence indicates that treatment for the service-connected psoriasis and psoriatic arthritis less likely than not aggravated the diabetes disability.  All of the examiners agreed that, while steroid treatments might produce spikes in blood sugar, the steroid treatment the Veteran used was a short-term solution that was not used long enough to cause diabetes.  

Accordingly, service connection for diabetes is not warranted.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD:	K. Josey, Associate Counsel



Department of Veterans Affairs


